     Case 2:14-cv-02052-KJM-DB Document 101 Filed 03/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   Scott Johnson,                                        No. 2:14-cv-02052-KJM-DB
12                              Plaintiff,                 ORDER
13           v.
14
     Mike Patel,
15
                                Defendant.
16

17          On February 9, 2021, this court issued Order to Show Cause to defendant Mike Patel.

18   Order to Show Cause, ECF No. 99. Mr. Patel did not comply with this court’s order to file a joint

19   status report with plaintiff, Minute Order (Dec. 30, 2020), ECF No. 96, nor did Mr. Patel attend
20   the status conference in this matter on February 5, 2021, Minutes, ECF No. 98.

21          In response, Mr. Patel filed a motion to stay. Motion to Stay, ECF No. 100. Mr. Patel

22   claims his business has fallen on difficult times due to the ongoing COVID-19 pandemic, which

23   has led to him taking on additional jobs. Id. at 1. Mr. Patel says he cannot attend court “without

24   interruption” given his work schedule, which prevented his attendance at the previous hearing.

25   Id.

26          In light of Mr. Patel’s response, although he should have advised the court prior to hearing

27   of his inability to attend the status conference, the court discharges its Order to Show Cause and

28   will resolve the motion to stay shortly.

                                                     1
    Case 2:14-cv-02052-KJM-DB Document 101 Filed 03/04/21 Page 2 of 2


1        IT IS SO ORDERED.

2   DATED: March 3, 2021.
3
4




                                        2
